DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7 and 14-17 are objected to because of the following informalities: 
At Lines 3-4 of Claim 4 and Lines 4-5 of Claim 14: the recitations “one of touch control electrode groups” requires a change to - - one of the touch control electrode groups - - to correct essentially typographical errors. For purposes of examination and to expedite prosecution, the Examiner considers the above recitations as reciting - - one of the touch control electrode groups - - in place of “one of touch control electrode groups”. Note that Claims 5-6 and 15-16 fall objected to with Claims 4 and 14, respectively, due to dependency.
At Line 2 of Claim 7 and Line 2 of Claim 17: the recitations “indium oxide zinc” require a change to - - indium zinc oxide - - to correct essentially typographical errors. For purposes of examination and to expedite prosecution, the Examiner considers the above recitations as reciting - - indium zinc oxide - - in place of “indium oxide zinc”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 4 and 14 recite the limitations “the touch electrode group comprises” at Lines 1 – 2 of each claim where the antecedent basis is not clear because plural - - touch control electrode groups - - are recited at Lines 7 – 8 of Claim 1 and Line 8 of Claim 14 and it is not known as to which one of plural groups that Claims 4 and 14 refer back to. For purposes of examination and to expedite prosecution, the Examiner considers the above limitations as reciting - - the touch control electrode groups comprise - - in place of “the touch electrode group comprises”. Note that Claims 5-6 and 15-16 fall rejected to with Claims 4 and 14, respectively, due to dependency.
Claims 5 and 15 recite the limitations “the touch control electrode” at Lines 4 – 5 of Claim 5 and Lines 4 – 5 of Claim 15 where the antecedent basis is not clear because plural - - touch control electrodes - - are recited at Line 2 of Claim 4 and Line 2 of Claim 14 and it is not known as to which one of plural electrodes that Claims 5 and 15 refer back to. For purposes of examination and to expedite prosecution, the Examiner considers the above limitations as reciting - - the touch control electrode of the corresponding touch electrode group - - in place of “the touch control electrode”. Note that Claims 6 and 16 fall rejected to with Claims 5 and 15, respectively, due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (United States Patent Application Publication US 2018/0006265 A1), hereinafter referenced as Oh.
Regarding Claim 1, Oh discloses “A touch control display panel, wherein the touch control display panel comprises a touch control area” (Figure 6D, Paragraph [0016], and Items 152e ‘first touch electrodes’, 154e ‘second touch electrodes’) (Notice a touch control area having first and second touch electrodes is provided on the display shown in Figure 6D)), “and a binding area disposed on a side of the touch control area” (Figure 6D, Items 176 ‘first routing pads’, 186 ‘second routing pads’ (Notice that a binding area having first and second routing pads is disposed on a side of the touch control area as described above.)), “the touch control display panel comprising: a substrate” (Figure 6A, Item 111 ‘substrate’), “a touch control layer disposed on the substrate, wherein the touch control layer is arranged on the touch control area” (Figure 6D, Paragraphs [0072] – [0073] (Notice that a third conductive layer disposed on substrate 11 provide first and second touch electrodes 152e and 154e in the touch control area as described above.)), “and the touch control layer comprises: a touch control pattern layer comprising at least two touch control electrode groups” (Figure 6D, Items 152e and 154e (Notice that a leftmost vertical 
Regarding Claim 2, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the touch control pattern layer comprises a first touch control electrode set” (Figure 6D, Items 152e), “and a second touch control electrode set” (Figure 6D, Items 154e), “that are arranged in a vertically and horizontally interlaced manner” (Figure 6D (Notice that first touch control electrodes 152e are arranged vertically and are interlaced with second touch control electrodes 154e that are arranged horizontally.)), “wherein first touch control electrode set comprises at least two first touch control electrodes” (Figure 6D (Notice that at least two first touch control 
Regarding Claim 3, Oh discloses everything claimed as applied above (See Claim 2). In addition, Oh discloses “wherein adjacent first touch control electrodes are connected through the bridge unit” (Figure 6D, Item 152b (Notice that adjacent first touch control electrodes 152e are connected through bridge unit 152b.)).
Regarding Claim 4, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the touch [control] electrode group[s] comprise[ ] at least two touch control electrodes which are connected with each other” (Figure 6D, Items 152e and 154e (Notice that a leftmost vertical column of electrodes 152e, which are connected to each of via bridges 152, form the first group and that a topmost horizontal row of electrodes 154e, which are connected to each of via bridges 154b, form the second group.)), “wherein each of the touch control wirings corresponds to one of [the] touch control electrode groups” (Figure 6D (Notice that said first group is connected to touch control wirings 156 (first routing lines) and 158 (routing contact hole) and that said second group is connected to touch control wirings 166 (second routing lines) and 168 (routing contact hole).)), “and is led out by a touch control electrode of the corresponding touch electrode group” (Figure 6D (Notice that said first group is led out by a bottommost electrode 152e of the leftmost column and that said second group is led out by a leftmost electrode 154e of the topmost row.)).
Claim 5, Oh discloses everything claimed as applied above (See Claim 4). In addition, Oh discloses “wherein each of the touch control wirings comprises a first connecting part” (Figure 6D, Item 168 or 158), “and a second connecting part which are connected with each other (Figure 6D, Item 166 or 156 (Notice the connection between 168 and 166 or 158 and 156.)), “wherein the first connecting part is arranged on a surface of the touch control electrode [of the corresponding touch electrode group], and the insulating layer is arranged between the second connecting part and the touch control electrode.” (Figure 6D (Notice that first connecting part 168 or 158 in arranged on the surface of touch control electrode (bottom view of Figure 6D) and that insulating layer 144 is between second connecting part 166 or 156 and the touch control electrodes 152e and 154e.)).
Regarding Claim 6, Oh discloses everything claimed as applied above (See Claim 5). In addition, Oh discloses “wherein the second connecting part is arranged in the middle of the touch control area and is led out from a side of the touch control area near the binding area” (Figure 6D (Notice that each of second connecting parts 166 and 156 are arranged to the middle of the touch control area as described above and led out from a side of the touch control area near the binding area having first and second routing pads 176 and 186.)).
Regarding Claim 7, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the bridging layer is made of indium [zinc oxide]” (Paragraph [0069], Lines 4 – 12 (Notice that the bridging layer that creates 156, 166 and 152b is made of IZO (indium zinc oxide).)).
Claim 8, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the bridge unit and the touch control wires are insulated from each other” (Figure 6B (Notice that bridge units 152b and touch control wires 156/166 are insulated from each other.)).
Regarding Claim 9, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein the touch control display panel further comprises a metal wiring arranged in the binding area” (Figure 6B and Paragraph [0069], Lines 4 - 12 (Notice that first and second routing pads 176 and 186 provide a metal IZO wiring in the binding area as described above.)), “and the metal wiring is arranged corresponding to the touch control wiring; wherein the touch control wiring is led out from a side of the touch control area near the binding area and is connected with the metal wiring” (Figure 6B (Notice that first and second routing pads 176 and 186 are arranged corresponding to touch control wiring 156 and 166, and that touch control wiring 156 and 166 is led out from the touch control area to be connect to first and second routing pads 176 and 186.)).
Regarding Claim 10, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein a touch control electrode of the touch control electrode groups is one of a metal grid electrode and an indium zinc oxide electrode” (Figure 6D and Paragraph [0073], Lines 3 – 11 (Notice that the first and second touch control electrodes 152e and 154e are made of IZO (indium zinc oxide). Also, notice that Claim 10 is met with respect to at least the “one of” condition.)).
Regarding Claim 11, Oh discloses “A touch control display apparatus (Figure 6D, Paragraph [0016], and Items 152e ‘first touch electrodes’, 154e ‘second touch electrodes’) (Notice a touch control area having first and second touch electrodes is 
Regarding Claim 12, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the touch control pattern layer comprises a first touch control electrode set” (Figure 6D, Items 152e), “and a second touch control electrode set” (Figure 6D, Items 154e), “that are arranged in a vertically and horizontally interlaced manner” (Figure 6D (Notice that first touch control electrodes 152e are arranged vertically and are interlaced with second touch control electrodes 154e that are arranged horizontally.)), “wherein first touch control electrode set comprises at least two first touch control electrodes” (Figure 6D (Notice that at least two first touch control electrodes 152e are along a vertical direction in a leftmost column.)), “and the second touch control electrode set comprises at least two second touch control electrodes” (Figure 6D (Notice that at least two second touch control electrodes 154e are along a horizontal direction in a topmost row.)).
Regarding Claim 13, Oh discloses everything claimed as applied above (See Claim 12). In addition, Oh discloses “wherein adjacent first touch control electrodes are connected through the bridge unit” (Figure 6D, Item 152b (Notice that adjacent first touch control electrodes 152e are connected through bridge unit 152b.)).
Claim 14, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the touch electrode group[s] comprise[ ] at least two touch control electrodes which are connected with each other” (Figure 6D, Items 152e and 154e (Notice that a leftmost vertical column of electrodes 152e, which are connected to each of via bridges 152, form the first group and that a topmost horizontal row of electrodes 154e, which are connected to each of via bridges 154b, form the second group.)), “wherein each of the touch control wirings corresponds to one of [the] touch control electrode groups” (Figure 6D (Notice that said first group is connected to touch control wirings 156 (first routing lines) and 158 (routing contact hole) and that said second group is connected to touch control wirings 166 (second routing lines) and 168 (routing contact hole).)), “and is led out by a touch control electrode of the corresponding touch electrode group” (Figure 6D (Notice that said first group is led out by a bottommost electrode 152e of the leftmost column and that said second group is led out by a leftmost electrode 154e of the topmost row.)).
Regarding Claim 15, Oh discloses everything claimed as applied above (See Claim 14). In addition, Oh discloses “wherein each of the touch control wirings comprises a first connecting part” (Figure 6D, Item 168 or 158), “and a second connecting part which are connected with each other (Figure 6D, Item 166 or 156 (Notice the connection between 168 and 166 or 158 and 156.)), “wherein the first connecting part is arranged on a surface of the touch control electrode [of the corresponding touch electrode group], and the insulating layer is arranged between the second connecting part and the touch control electrode.” (Figure 6D (Notice that first connecting part 168 or 158 in arranged on the surface of touch control electrode (bottom view of Figure 6D) and that insulating layer 144 
Regarding Claim 16, Oh discloses everything claimed as applied above (See Claim 15). In addition, Oh discloses “wherein the second connecting part is arranged in the middle of the touch control area and is led out from a side of the touch control area near the binding area” (Figure 6D (Notice that each of second connecting parts 166 and 156 are arranged to the middle of the touch control area as described above and led out from a side of the touch control area near the binding area having first and second routing pads 176 and 186.)).
Regarding Claim 17, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the bridging layer is made of indium [zinc oxide]” (Paragraph [0069], Lines 4 – 12 (Notice that the bridging layer that creates 156, 166 and 152b is made of IZO (indium zinc oxide).)).
Regarding Claim 18, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the bridge unit and the touch control wires are insulated from each other” (Figure 6B (Notice that bridge units 152b and touch control wires 156/166 are insulated from each other.)).
Regarding Claim 19, Oh discloses everything claimed as applied above (See Claim 11). In addition, Oh discloses “wherein the touch control display panel further comprises a metal wiring arranged in the binding area” (Figure 6B and Paragraph [0069], Lines 4 - 12 (Notice that first and second routing pads 176 and 186 provide a metal IZO wiring in the binding area as described above.)), “and the metal wiring is arranged corresponding to the touch control wiring; wherein the touch control wiring is led out from 
Regarding Claim 20, Oh discloses everything claimed as applied above (See Claim 1). In addition, Oh discloses “wherein a touch control electrode of the touch control electrode groups is one of a metal grid electrode and an indium zinc oxide electrode” (Figure 6D and Paragraph [0073], Lines 3 – 11 (Notice that the first and second touch control electrodes 152e and 154e are made of IZO (indium zinc oxide). Also, notice that Claim 10 is met with respect to at least the “one of” condition.)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 23, 2022